Exhibit 10.1

 

November 10, 2005

 

Mr. Michael Smith

150 Millstone Road

Deerfield, Illinois 60015

 

Dear Michael:

 

This letter is to confirm the terms of your employment with Cobra Electronics
Corporation (the “Company”).

 

1. During the term of your employment pursuant to this agreement, you shall be
employed as Senior Vice President and Chief Financial Officer of the Company and
shall have the normal duties, responsibilities and attendant authorities of that
position, including, but not limited to, primary authority and supervisory
responsibility for all accounting, finance and human resource functions and all
other tasks as may be assigned from time to time by the President and Chief
Executive Officer. You shall report to the President and Chief Executive Officer
of the Company.

 

2. The term of your employment by the Company pursuant to this agreement shall
begin on January 1, 2006 and shall end on December 31, 2007 (the “Employment
Period”) unless terminated earlier pursuant to paragraph 10 of this agreement.
In any event, the Company agrees to provide to you written notice, on or prior
to June 30, 2007, if the Company elects to (i) offer to you or not offer to you
a renewal of this agreement or (ii) offer to you a continuation of employment
upon other terms and conditions than are provided in this agreement. In the
event the Company either offers to you a renewal of this agreement or offers to
you a continuation of employment upon other terms and conditions than are
provided in this agreement, the Company and you agree to proceed promptly with
good faith negotiations toward the end of fulfilling the Company and your mutual
intent to reach agreement, no later than December 31, 2007, as to the terms and
conditions of such continuation of employment. In the event the Company and you
are unable to reach agreement as to such terms and conditions within such
period, it shall be deemed to be a timely notice that the Company does not
intend to continue your employment beyond the Employment Period.

 

3. During your employment by the Company pursuant to this agreement, you shall
receive a regular annual salary at the rate per period hereinafter set forth,
payable every two weeks. Such annual salary shall be $262,500 for the period
January 1, 2006 through and including December 31, 2006 (the “First Annual
Period”) and shall be $272,500 for the period January 1, 2007 through and
including December 31, 2007 (the “Second Annual Period”). Your salary will be
subject to annual review of the Compensation Committee of the Company’s Board of
Directors,



--------------------------------------------------------------------------------

Mr. Michael Smith

November 10, 2005

Page 2

 

but in no event shall your salary for any Annual Period be reduced below the
rate set forth above for that Annual Period.

 

4. In addition to your regular annual salary, you shall also receive for each
Annual Period a Company performance bonus of up to 35% of your regular annual
salary, comprised of a Company performance bonus of up to 22.75% of your regular
annual salary for that Annual Period (the “maximum Company performance bonus
amount”) and an individual performance bonus of up to 12.25% of your regular
annual salary for that Annual Period (the “maximum individual performance bonus
amount”). Except as provided elsewhere herein, you shall only be entitled to
receive any bonus for an Annual Period if you are employed by the Company
throughout the Annual Period.

 

As for the Company performance bonus, no later than February 1 of the First
Annual Period and the Second Annual Period, respectively, the Chief Executive
Officer of the Company (i) shall choose performance criteria of the Company
and/or the subsidiaries of the Company that shall be applicable for that Annual
Period, (ii) shall determine a goal amount for such performance criteria such
that, if the goal amount is attained for the Annual Period, you will receive a
Company performance bonus for the Annual Period equal to the maximum Company
performance bonus amount for the Annual Period.

 

As for the individual performance bonus, no later than February 1 of the First
Annual Period and the Second Annual Period, respectively, the Chief Executive
Officer of the Company shall in his sole discretion choose one or more personal
performance goals that shall be applicable for such Annual Period. As soon as
administratively practicable after the end of each Annual Period, the Chief
Executive Officer shall determine, in his sole discretion, whether such goals
for the Annual Period were attained during the Annual Period. If such goals are
so determined to have been attained, you shall receive an individual performance
bonus equal to the individual performance bonus maximum amount for the Annual
Period. If such goals are not so determined to have been attained, you shall
receive any percentage, including zero percentage, of such individual
performance bonus maximum amount for the Annual Period as determined by the
Chief Executive Officer in his sole discretion.

 

In addition to the salary and bonus discussed above, you will be entitled to a
one-time payment of $10,000 payable to you within three business days of the
date hereof (the “Initial Bonus”).

 

5. You also shall receive $10,000 each Annual Period to be used for
prerequisites of your choice, payable in monthly payments of $833.33 while you
are employed by the Company, in lieu of any other allowances.



--------------------------------------------------------------------------------

Mr. Michael Smith

November 10, 2005

Page 3

 

6. It is anticipated that during the First Annual Period the Company’s Board of
Directors will consider approval of a new equity compensation plan for members
of senior management of the Company providing for grants to members of the
senior management of the Company of stock options or other forms of equity
compensation, or some combination thereof. You will be eligible to receive such
grants of equity compensation under any such new equity compensation plan as
shall be approved by the Board of Directors.

 

In the event a Change of Control (as defined below) occurs, any stock option
previously issued to you that is not then, or to the extent not then,
exercisable, shall immediately become exercisable in full.

 

For the purpose of this agreement, a Change of Control shall be deemed to have
occurred if: (i) any person, including a group within the meaning of
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, acquires
the beneficial ownership of, and the right to vote, shares having at least 50
percent of the aggregate voting power of the class or classes of capital stock
of the Company having the ordinary and sufficient voting power (not depending
upon the happening of a contingency) to elect at least a majority of the
directors of the board of directors of the Company, or (ii) as the result of any
tender or exchange offer, substantial purchase of the Company’s equity
securities, merger, consolidation, sale of assets or contested election, or any
combination of the foregoing transactions, the persons who were directors of the
Company immediately prior to such transaction or transactions shall not
constitute a majority of the board of directors (or the board of directors of
any successor to or assign of the Company) immediately after the next meeting of
stockholders of the Company (or such successor or assign) following such
transaction, or (iii) there is consummated a reorganization, merger or
consolidation of the Company or sale or other disposition of all or
substantially all of the assets of the Company (a “Corporate Transaction”),
excluding any Corporate Transaction pursuant to which (A) all or substantially
all of the individuals or entities who are the beneficial owners, respectively,
of the outstanding voting securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 50% of the
combined voting power of the outstanding securities entitled to vote generally
in the election of directors of the corporation resulting from such Corporate
Transaction (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or indirectly) in substantially the same proportions
relative to each other as their ownership, immediately prior to such Corporate
Transaction, of the outstanding voting securities, (B) no person (other than the
Company, any employee benefit plan (or related trust) sponsored or maintained by
the Company or any corporation controlled by the Company) will beneficially own,
directly or indirectly, 50% or more of the combined voting power of the
outstanding securities of the corporation resulting from such Corporate
Transaction entitled to vote generally in the election of directors, and (C) the
persons who were directors of the Company immediately prior to such Corporate
Transaction will constitute at least a majority of the board of directors of the
corporation resulting from such Corporate Transaction.



--------------------------------------------------------------------------------

Mr. Michael Smith

November 10, 2005

Page 4

 

7. During your employment hereunder, you shall be entitled to participate in
such employee benefits including, but not limited to, life, short and long term
disability and health insurance and other medical benefits (after you have
completed any applicable qualifying period) as the Company makes available to
individuals employed by the Company at the Senior Vice President level.

 

8. You shall be reimbursed for all of your reasonable and necessary business
expenses incurred in performing your duties for the Company upon presentation to
the Company of the Company’s standard forms for expense reimbursement.

 

9. You shall be entitled to a benefit from the Company pursuant and subject to
the terms and conditions of (including but not limited to the vesting provisions
of) the COBRA Electronics Corporation Deferred Compensation Plan for Select
Executives as in effect as of the date hereof or any similar plan which the
Company adopts for this purpose; provided, however, that for purposes of any
such plan your years of service shall be the number of complete years included
in the period of time commencing on January 31, 2001 and ending on the date your
employment with the Company terminates.

 

10. In the event your employment with the Company is terminated by the Company
prior to the end of the Employment Period for reasons other than for “Cause” (as
defined below), the Company shall continue to make biweekly payments to you in
an amount equal to your regular biweekly salary (described in Paragraph 3)
(“continued salary payments”) until the Company has made 13 such payments to you
or until the end of the Employment Period, whichever occurs later; provided,
however, that if a Change of Control occurs between January 1, 2006 and the date
of such termination of employment, then the Company shall continue to make such
biweekly payments until the Company has made 26 such payments to you or until
the end of the Employment Period, whichever occurs later. The Company’s
obligation to make such payments to you shall be reduced by any salary,
commission or other type of compensation paid or payable to you as a result of
your subsequent employment, contract or engagement with any new employer if such
employment, contract or engagement commences prior to the end of such payments.
In addition, (i) the Company shall while making continued salary payments pay
your cost of continued health and dental coverage under the Company’s group
health and dental plans for such period as you elect pursuant to the
Consolidated Budget Reconciliation Act of 1984 (“COBRA”), (ii) the Company shall
pay a pro-rata portion of the Company performance bonus described in paragraph 4
of this agreement for the Annual Period during which your termination of
employment occurs, such portion to be determined based on the number of days
during such Annual Period during which you are employed by the Company plus the
number of days during such Annual Period for which the Company is making
continued salary payments, and (iii) any stock options granted to you pursuant
to paragraph 6 of this agreement or pursuant to the letter of employment dated
December 20, 2002 between you and the Company or the letter of employment dated
January 17, 2001 between you and the Company (the “Prior Employment Agreements”)
which are not incentive stock options shall, subject to the terms hereof and
subject to the terms of the Prior Employment Agreements, as applicable, continue
to become exercisable pursuant to the terms thereof and the schedule described
in the Prior Employment Agreements,



--------------------------------------------------------------------------------

Mr. Michael Smith

November 10, 2005

Page 5

 

to the extent applicable, and shall remain exercisable, until the last day on
which the Company makes a continued salary payment as if you had remained
employed by the Company until such date. Except as otherwise provided herein,
all of your remaining benefits, including the continued vesting and
exercisability of Company stock options, shall immediately end upon your
termination of employment, whether by expiration of the Employment Period or
otherwise.

 

The Company may at any time terminate your employment with the Company for
“Cause”, which shall mean embezzlement, misappropriation, theft or other
criminal conduct, of which you are convicted, related to the property or assets
of the Company or your willful refusal to perform or substantial disregard of
your duties assigned to you by the Chief Executive Officer of the Company,
unless you have reasonable and just cause for such refusal to perform or
disregard of your duties or unless you commence immediate corrective actions
within 15 days after the Chief Executive Officer gives you notice of his
objection to your refusal to perform or disregard of your duties. If the Company
terminates your employment for Cause, you shall be entitled to salary through
and including the effective date of your termination of employment, and all
other benefits provided for hereunder shall immediately cease. Except as
otherwise provided herein, all of your remaining benefits, including the
continued vesting and exercisability of incentive stock options, shall
immediately end upon your termination of employment, whether by expiration of
the Employment Period or otherwise.

 

If prior to your termination of full-time employment with the Company pursuant
to this agreement (i) you are removed as Chief Financial Officer or as a Senior
Vice President of the Company, (ii) you are demoted in title or responsibilities
and duties, (iii) your principal permanent office with the Company is relocated
to a location more than 50 miles from the Company’s headquarter location (in
Chicago, Illinois) as of the date of this agreement, (iv) you are prevented by
the Chief Executive Officer or Board of Directors or employees of the Company
from exercising the duties and responsibilities of the Chief Financial Officer,
or (v) there is a material breach by the Company of a material provision of this
agreement and such breach remains uncured for at least 60 days following written
notice from you, and as a result thereof you terminate your employment with the
Company, then you shall be entitled, as of the effective date of your
termination of employment, to (I) salary through and including the effective
date of your termination of employment, and (II) continued biweekly payments to
you in an amount equal to your regular biweekly salary (described in paragraph
3) (“continued salary payments”) until the Company has made 13 such payments to
you or until the end of the Employment Period, whichever occurs later; provided,
however, that if a Change of Control occurs between January 1, 2006 and the date
of such termination of employment, then the Company shall continue to make such
biweekly payments until the Company has made 26 such payments to you or until
the end of the Employment Period, whichever occurs later; and, provided,
further, that, during any period during which you are receiving payments you
shall remain subject to the provisions of paragraph 11 of this agreement. The
Company’s obligation to make such payments to you shall be reduced by any
salary, commission or other type of compensation paid or payable to you as a
result of your subsequent employment, contract or engagement with any other
employer if such employment, contract or engagement commences prior to the end
of such payments. In addition, (i) the Company shall while making continued



--------------------------------------------------------------------------------

Mr. Michael Smith

November 10, 2005

Page 6

 

salary payments pay your cost of continued health and dental coverage under the
Company’s group health and dental plans for such period as you elect pursuant to
COBRA, (ii) the Company shall pay a pro-rata portion of the Company performance
bonus described in paragraph 4 of this agreement for the Annual Period during
which your termination of employment occurs, such portion to be determined based
on the number of days during such Annual Period during which you are employed by
the Company plus the number of days during such Annual Period for which the
Company is making continued salary payments, and (iii) any stock options granted
to you pursuant to paragraph 6 of this agreement or pursuant to the Prior
Employment Agreements which are not incentive stock options shall, subject to
the terms hereof and subject to the terms of the Prior Employment Agreements, as
applicable, continue to become exercisable pursuant to the terms thereof and the
schedule described in the Prior Employment Agreements, to the extent applicable,
and shall remain exercisable, until the last day on which the Company makes a
continued salary payment as if you had remained employed by the Company until
such date. Except as otherwise provided herein, all of your remaining benefits,
including the continued vesting and exercisability of incentive stock options,
shall immediately end upon your termination of employment, whether by expiration
of the Employment Period or otherwise.

 

If prior to the end of the Employment Period you terminate your employment with
the Company and the immediately preceding paragraph does not apply, you shall be
entitled to salary through and including the effective date of your termination
of employment, and all other benefits provided for hereunder shall immediately
cease. Except as otherwise provided herein, all of your remaining benefits,
including the continued vesting and exercisability of Company stock options,
shall immediately end upon your termination of employment, whether by expiration
of the Employment Period or otherwise.

 

If prior to the end of the Employment Period either you terminate your
employment with the Company and the third paragraph of this paragraph 10 applies
or your employment is terminated by the Company for reasons other than for
Cause, the Company shall provide you with an executive outplacement program of
your choice, but the program will be subject to similar terms and conditions as
the Company’s other executive outplacement program. These conditions include a
maximum fee of 15% of your total compensation and monthly reports from the
outplacement firm of your active job search.

 

After the payment of any applicable amounts described in this paragraph 10, you
shall have no further rights to recover any amounts from the Company.

 

If at any time while you are employed by the Company you die or are determined
in good faith by the Board of Directors of the Company to be disabled, the
Company may immediately terminate this agreement and your employment. Any such
termination of your employment will be with the same consequences as if it were
for Cause. For the purpose of this agreement, you shall be deemed to be disabled
if you are physically or mentally unable to perform your duties for a period of
180 consecutive days.



--------------------------------------------------------------------------------

Mr. Michael Smith

November 10, 2005

Page 7

 

11. For a one-year period following the termination of your employment by your
decision or by the Company for Cause, you shall not for the benefit of yourself
or any business or other entity solicit, directly or indirectly, any of the
Company’s employees, or solicit, directly or indirectly, any of the customers of
the Company for products which are currently marketed or which have been
announced by the Company. In addition, at no time following any termination of
your employment shall you disclose or in any way use the confidential and
proprietary information obtained during the course of your employment with the
Company, including, but not limited to, the Company’s financial and product
information and information relating to the Company’s customer and supplier
relations.

 

12. If, at any time of enforcement of any provisions of paragraph 11 of this
agreement, a court holds that the restrictions stated therein are unreasonable
under the circumstances then existing, you agree that the maximum period, scope,
or geographical area reasonable under such circumstances will be substituted for
the stated period, scope or area.

 

13. You acknowledge that the services to be rendered by you hereunder are unique
and personal. Accordingly, you may not assign any of your rights or delegate any
of your duties or obligations under this agreement. The Company may assign its
rights, duties or obligations under this agreement to a purchaser or transferee
of all, or substantially all, of the assets of the Company.

 

14. The waiver by either party of a breach by the other party of any provision
of this agreement shall not be valid unless in a writing signed by the
non-breaching party, and any valid waiver shall not operate or be construed as a
waiver of any subsequent breach.

 

15. This agreement embodies the entire agreement and understanding of the
parties hereto with respect to the matters described herein and supersedes any
and all prior and/or contemporaneous agreements and understandings, oral or
written, between the parties, except for the Prior Employment Agreements to the
extent incorporated herein by reference.

 

16. This agreement shall be, in all respects, construed in accordance with and
governed by the laws of the State of Illinois.

 

17. It is acknowledged and agreed upon by you and the Company that, except for
the payment of the Initial Bonus, the terms of this agreement shall not be
effective unless you are employed as a full-time employee of the Company on
January 1, 2006, in which event the terms of this agreement shall become
effective. If your employment with the Company is terminated by you (and the
third paragraph of Section 10 does not apply) or by the Company for Cause after
payment of the Initial Bonus and within one year of the execution of this
agreement, you will pay to the Company, within three business days of such
termination of employment, an amount equal to 50% of the Initial Bonus. The
terms of the letter of employment dated December 20, 2002 between you and the
Company shall continue in full force and effect through December 31, 2005.



--------------------------------------------------------------------------------

Mr. Michael Smith

November 10, 2005

Page 8

 

If you are in agreement with the foregoing, please sign this agreement in the
appropriate place below and return it to me as soon as possible.

 

Best regards,

 

/S/    JAMES BAZET

James Bazet

President and Chief Executive Officer

 

Agreed and Accepted

as of the 10th day of

November, 2005:

 

/S/    MICHAEL SMITH

Michael Smith